DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims and has added new claims limitations.  The amendments find support in the original filing.  No new matter is presented.
The amended claims do not overcome the below rejections under Section 103.  The remarks filed 3/21/22 in conjunction with the amended claims are not persuasive for the reasons more fully below set forth.
No additional prior art is cited at this time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (US 2003/0134244) further in view of Foster (US 2004/0040200) or in the alternative further in view of Requejo et al (US 2004/0088906)
Regarding Claims 1-17:
Gray et al (US 2003/0134244) discloses a candle (meeting the limitations of claim7 et seq. for candle) comprising volatile additives such as fragrances (Abstract) 
(meeting the limitation of claim 1 f. for volatile active substance) the candle comprises a solid fuel such as paraffin wax, a synthetic polymer and is solid at room temperature [0018] (meeting the limitation for paraffin wax of claim 1 a and for solid at room temperature of claim 9) the paraffin in amounts such as 60 to 95 wt.% [0040] (overlapping the range of claims 2 and 15)  the candle comprises microcrystalline wax (meeting the limitation of claim 1 d) the candle with a melt point in the range of 150-170 F [0021](i.e. solid at room temperature of claim 9) and comprises wax crystal modifiers [0023] The candle comprises C14-20 fatty acids such as stearic acid (meeting the limitation of claim 1 b) in a range of 1-20 wt. % or 3.5 to 6 wt.% [0028](overlapping the range of claim 3)  the wax crystal modifiers include polymers of ethylene (i.e. polyethylene see also [0066] where Vybar 103 is used which is a polyethylene) (meeting the limitation for polyethylene of claim 1 c) in a range of 0.5 to 10 wt.% or 1.5 to 4 wt.% [0029] (overlapping the range of claims 5, 9, 10, 12 and 13) The candle includes microcrystalline wax in a range of 0. to 20 or 1 to 3.5 wt. % [0041] (overlapping the range of claims 6, 9, 11, 12 and 14) 
Reference see claims 20 and 29:

    PNG
    media_image1.png
    438
    555
    media_image1.png
    Greyscale

A volatile active ingredient includes tri ethylene glycol (See claim 25 of reference) (meeting the limitation for polyethylene glycol and for a polyhydric alcohol of new claims 16-17)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Since the amounts of the polyethylene and microcrystalline overlap the claimed ranges of the dependent claims the resulting produce will necessarily overlap the claimed amount so as to be sufficient to enable the wax formulation to pull away form an inner surface of the vessel when the candle cools below the melting point of the wax formulation after burning stops).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The candle may comprise perfumery chemicals including alcohols [0034] 
The candle may further coated with microcrystalline wax, paraffin wax, natural wax, fatty acids, polyolefin etc. [0057] 
The composition is formed by addition of the components and mixing [0066 0068] (meeting the limitation of claim 12 for admixing) [0065-0069]
The candle may be a free standing candle of a variety of shapes [0061] and the candle may be in a holder or container or glass of glass or metal or nonflammable compositions such as plastic [0062] (meeting the limitations for a vessel of claim 8 and 12)
The reference does not expressly disclose the composition comprising at least one linear alcohol or said alcohol in the range of 0.1 to 0.6 wt. %
Foster (US 2004/0040200) discloses a poly alpha olefin additive to inhibit separation of liquid oil additive for paraffin wax such as in candles the additives being fragrances, dyes, etc. which separate after storage (Abstract) The oil added to the wax includes fragrances and volatile oils in amounts such as 0.5 to 20 wt.% or 0.4 to 11 wt.% [0014] The branched polyolefin includes Vybar 343 [0015] Vybar 103 (i.e. polyethylene) Vybar 260, etc. (Table 1) The composition also comprises Unilin 350 a  linear alcohol which inhibits oil bleed [0029] in amounts such as 0.5 wt.% (Table IV) (within the claimed range of claim 4)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the linear alcohol of Foster in the amounts taught therein to the composition of Gray to inhibit oil bleed of the fragrance materials of Gray in the wax/candle thereof.
	In the alternative:
Requejo et al (US 2004/0088906) discloses a wax composition comprising a high molecular weight aliphatic alcohol, an ethylene vinyl acetate copolymer, an odorant and wax (Abstract) The composition is a clean burning fragrance candle [0002] The candle comprises wax such as paraffin wax and other materials [0025]  The high molecular weight alcohol is a linear chain aliphatic alcohol [0028] (meeting the limitations of claim 1 e) The ethylene vinyl acetate and the linear alcohol are mixed with the main wax product which includes micro wax (i.e. microcrystalline wax) an paraffin wax [0039] 
The ethylene vinyl acetate is in an amount of 1 to 20 wt. % and the high molecular weight alcohol is in an amount of 0.5 to 30 wt. % with the balance being candle wax and other materials [0025](overlapping the claimed range of claims 4) 
The candle may comprise an odorant in a range of 0.5 to 30 wt. % or 3 to 12 wt. % [0048] the odorant is typically an oil substance providing fragrance [0051] and may comprise colorants [0053] 
The candles may be used in a container [0040] 
The high molecular weight alcohol is commercially available and may be used in larger or smaller amounts as determined by the skilled artisan to avoid coking and soot [0029 and 0031] 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the ethylene vinyl acetate and the linear alcohol of Requejo et al in the amounts taught therein to the composition of Gray reduce coking and soot of the candle materials of Gray to produce a clean burning fragrance candle in Gray.
Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive to overcome the rejections under section 103.  The rejection under section 112 has been withdrawn. 
Applicant argues no motivation to add the linear alcohol of Foster to that of Gray.  This is not persuasive.  Gray expressly contemplates a fragrance and the alcohol of Foster is just that.  Foster discusses the need to prevent fragrances from separating and oil bleed in candles having fragrances [0008] [0028] and recognizes that fragrance load in candles can lead to oil bleed [0049]   So the linear alcohol is a fragrance that can be used and will not necessarily result in oil bleed.  Applicant argues Foster requires the PAO to prevent bleed.  While this is true, it is important to note that Gray already includes a PAO wax crystal modifier [0029] (where [0029] polymers are cited in the above rejection) as well as coating of polyolefins [0057]  Since Gray expressly contemplates a fragrance (and already contemplates a poly alpha olefin), using the alcohol of Foster in Gray is obvious as it is a fragrance (already expressly contemplated by Gray) that will not bleed (esp. where Gray has the PAO as in Foster) as more fully above set forth.
Applicant argues the secondary reference (Foster) does not include an example with a linear alcohol.  It is not necessary for a reference to provide an example including a claimed embodiment of the instant claims esp. where the reference expressly teaches the limitations as above set forth.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Requejo discloses the combination of ethylene vinyl acetate copolymer and a high molecular weight alcohol provide superior fragranced candle as compared to candles with microwax [0024]  The reference does not require the absence of micro wax.  It teaches that previous prior art discloses that ethylene vinyl acetate may be a “partial substitute” for micro wax [0012] and teaches the use of alcohol alone does not impart retained fragrance in the wax [0013]  The reference teaches that the improvement in a candle with microwax occurs when both the alcohol and ethylene vinyl acetate are used together. [0074] (i.e. when only microwax, or only alcohol or only ethylene vinyl acetate are used the performance is less superior than when used together).   While Requejo teaches away from “substantial amounts of microwax [0015] it does not inhibit the use of microwax entirely.  Gray only requires microwax in a range of 0.5 to 5 wt.% [0027] thereby not requiring very much and being compatible with the teachings of Requejo.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The motivation for combining the references is as above set forth.
For the above reasons the rejections are maintained and made final. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  No additional prior art is cited at this time.  See PTO 892 accompanying the prior office action.  For Example:
Wohl et al (US 5,597,300) discloses a candle composition comprising 47 % 5055 wax, 47 % 4045 wax, 2.3 % Vybar 103 polyethylene, 1.9 % 180 F melting point microcrystalline wax, and 1.9 % stearic acid and an ultraviolet light absorber (C7 L62-C8L10) 
Starks et al (US 6,106,597) discloses a composition including colorants and wax formation for a candle (Abstract) the wax includes wax such as paraffin microcrystalline wax, synthetic wax such as polyethylene and vegetable wax.  The wax melts at 50 to 70 C (C2 L20-40) and mixtures of wax (See claim 11 of reference) the composition may comprise additives such as fatty acids, resins, preservatives, surfactants, etc. (C3 L60-C4L10) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771